Citation Nr: 1342000	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-08 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation currently assigned for post traumatic stress disorder (PTSD).  

2.  Entitlement to an increase in the 10 percent evaluation currently assigned for fracture of the left ankle with residual ligament thickening and surgical scars.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 RO decisions that denied increased ratings for the left knee disability and PTSD, respectively.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  

The current evidence of record showed that the Veteran was examined by a private psychiatrist in June 2010, and by VA in July 2010.  In both instances, the diagnoses included an additional disorder of major depressive disorder.  However, neither examiner offered any analysis or opinion as to the significance of the additional disorder or its relationship, if any, to the service-connected PTSD.  Additionally, on the VA examination, the examiner reported that the Veteran's responses to the SIMS (structured inventory of malingered symptomatology) test showed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders and raised suspicions of malingering.  The examiner also noted that portions of the Veteran's self-reported history were inconsistent with information in his medical records, and indicated that additional testing was warranted. 

The Veteran's left ankle disability is currently rated under Diagnostic Code (DC) 5271 for limitation of motion of the ankle.  A higher evaluation is possible if there is malunion of the os calcis or astragalus with deformity; ankylosis of the subastragalar or tarsal joint, or for ankylosis of the entire joint.  (DCs 5273, 5272 and 5270, respectively.  A higher evaluation is also warranted under DC 5262 for impairment of the tibia and fibula when there is nonunion with loose motion requiring a brace, or for malunion with knee or ankle impairment.  

In this regard, the Board notes that the current evidence of record is somewhat confusing and appears to show that the Veteran's ankle disability may include nonunion of the fibula.  Specifically, a VA MRI in April 2009 reportedly showed a possible un-united distal fibula with erosions on both articular sides and a bony spur like projection coming off the talo-fibular ligament.  (See July 2009 podiatry note).  The evidence also showed that the Veteran underwent left ankle surgery in July and October 2009, the latter was reportedly to correct a left distal fibular malleolar nonunion.  See October 2009 VA podiatry note.  However, the surgical reports are not in the claims file or the Veteran's VA electronic records file.  When examined by VA in December 2009, x-ray studies showed a lucency at the distal tip of the fibula, but did not indicate whether there was nonunion or malunion of the fibula.  

Given the conflicting evidence concerning the extent and severity of the Veteran's disabilities, and the fact that the most recent VA examinations were conducted more than four years ago, the Board finds that more current and comprehensive examinations should be undertaken prior to appellate review.  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  


Accordingly, the case is REMANDED for the following action:  

1.  The AMC should obtain all VA treatment records since September 2010 - the most recent VA treatment report of record, and associate them with the claims file.  The Veteran should also be asked to provide VA with authorization to obtain any additional private psychiatric treatment records since October 2010.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be conducted, including a structured malingering interview and neuropsychological assessment by the Salisbury VAMC as recommended by the July 2010 VA examiner.  The examiner should provide a response to the following:  

a)  With respect to the psychiatric symptoms identified, indicate whether such symptoms are manifestations of the Veteran's PTSD or are manifestations of other psychiatric disorders.  To the extent possible, the manifestations of the Veteran's PTSD should be distinguished from those of any other unrelated mental disorder found to be present.  If this is not possible, the examiner should so indicate.  

b)  Provide a detailed description of the psychiatric symptomatology and an opinion concerning the degree of social and industrial impairment resulting from his PTSD, alone.  

c)  The examiner is specifically requested to include an Axis V assessment in the diagnostic formulation (GAF Scale) pertaining to the symptomatology associated with the Veteran's PTSD, and an explanation of what the assigned score represents.  

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical principles involved.  If a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  The Veteran should be afforded a VA orthopedic examination to determine the current severity of his left ankle disability.  All indicated tests and studies are to be performed, including any diagnostic studies deemed necessary to determine whether there is nonunion or malunion of the left fibula.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should respond to the following:  

a)  Does the Veteran have nonunion of the left fibula with loose motion, requiring a brace; or malunion with impairment of the ankle?  If the latter, indicate whether impairment of the ankle is marked, moderate or slight.  

b)  Note any limitation of motion in the left ankle and the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

c)  Indicate whether the left ankle exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

d)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the left ankle is used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on repetitive use or during flare-ups.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

e)  Provide a detailed description of all scars resulting from the left ankle surgeries, and indicate whether any scars are superficial, painful, unstable, or limit function.  

All questions should be answered to the extent feasible, so that the Board may rate the Veteran's disability in accordance with the specified criteria.  If the examiner is unable to make any determination, he or she should so indicate and include an explanation.  

4.  Provide the claims file to an appropriate examiner for purposes of determining the impact of the Veteran's service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected disabilities (hypertension with history of inferior infarct, PTSD, right shoulder disability, left ankle disability, left ear hearing loss), either singly or all together, render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

A complete rationale for all opinions expressed must be provided in the examination report.

5.  Following completion of the foregoing, the AMC should ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine if all medical findings necessary to rate the Veteran's PTSD and left ankle disability have been provided by the examiners and whether they have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2.  

6.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

(CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

